DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6, 9, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially" in claim 4, 6, 9, and 10 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a 
The term "heavily loaded" in claim 10 is a relative term which renders the claim indefinite.  The term "heavily loaded" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements is thermal load monitoring.
Claim 10 recites “the electric motor which is more heavily thermally loaded and/or the increase in the torque generation of the electric motor which is less heavily thermally loaded” which requires monitoring the thermal loading of each of at least two motors. Concurrently, claim 8, on which claim 10 depends, recites “monitoring a thermal load for at least one of the two electric motors” If only one thermal loads is monitored in an embodiment of claim 8, claim 10’s comparison of thermal loading is impossible.
Claims 5, 6, and 7 are rejected due to their dependency upon claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(b)(1) as being anticipated by Lienkamp (DE 102005026874 A1).
Regarding claim 1, Lienkamp teaches:
A method for modifying the driving dynamics of an electrically driven vehicle which has an axle with two half-shaft assembly wherein each half-shaft assembly comprises a half-shaft which is driven by an electric motor in order to drive a respective wheel (Lienkamp: ¶ 002; a method for driving a vehicle, in which at least one first wheel axle is assigned a vehicle engine, in which at least one second wheel axle is assigned an electric drive device, and in which the electric drive device is used for independent individual drive of the drive wheels of the second Wheel axle, each having an electric motor.) (Lienkamp: Fig. 001) 

    PNG
    media_image1.png
    370
    426
    media_image1.png
    Greyscale

and the two half-shaft assemblies can be coupled selectively to one another in terms of drive by means of a torque transmission mechanism (Lienkamp: ¶ 008; a coupling between the electric motors can optionally be established, so that a total drive torque of the electric drive device resulting from the coupling of the electric motors , can be steered to one of the two drive wheels of the second wheel axle, while the 
wherein the method comprises: monitoring at least one vehicle operating characteristic variable (Lienkamp: ¶ 019; the control unit uses sensors to record various relevant driving state data, for example steering angle, driving speed, acceleration, traction and rotational speed of individual wheels, determines a current driving state from the sensor data and, depending on the determined driving state, directs a one-sided one or a double-sided drive of the drive wheels of the wheel axle assigned to the electric drive device. A respective power output of the electric drive device can, as provided in a further preferred embodiment of the invention, be regulated by a corresponding energization of the electric motors.) 
and at least partially engaging the torque transmission mechanism (Lienkamp: ¶ 016; depending on the driving state, a total drive torque of the electric drive device, which results from a coupling of the electric motors by means of a coupling device controllable via a control unit, is directed to one of the drive wheels of the second wheel axle, while at the same time the respective other drive wheel of the second wheel axle is decoupled from the electric drive device via the coupling device.)
as a function of the monitored at least one vehicle operating characteristic variable. (Lienkamp: ¶ 019; the control unit uses sensors to record various relevant driving state data, for example steering angle, driving speed, acceleration, traction and rotational speed of individual wheels, determines a current driving state from the sensor data and, depending on the determined driving state, directs a one-sided one or a double-sided drive of the drive wheels of the wheel axle assigned to the electric drive device. A respective power output of the electric drive device can, as provided in a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 - 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lienkamp in view of Zou (DE 102015216689 A1). As regards the individual claims:
Regarding claim 2: as detailed above, Lienkamp teaches the invention as detailed with respect to claim 1. Lienkamp further teaches:
wherein the torque transmission mechanism is engaged (Lienkamp: ¶ 016; depending on the driving state, a total drive torque of the electric drive device, which results from a coupling of the electric motors by means of a coupling device controllable via a control unit, is directed to one of the drive wheels of the second wheel axle, while 
However, Lienkamp does not explicitly teach if the monitored at least one vehicle operating characteristic variable reaches an associated reference value; but Zou does teach:
if the monitored at least one vehicle operating characteristic variable reaches an associated reference value. (Zou: ¶ 027; As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 31 therefore controls the clutch arrangement 29 in such a way that it runs in the sliding friction state and then even in the disengaged state. As a result, the first and second electric motors 3, 5 each drive a corresponding drive wheel 25, 27 in order to achieve active stability of the vehicle and thus to improve the safety of the vehicle.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Zou has the teachings of “if the monitored at least one vehicle operating characteristic variable reaches an associated reference value” based on the logic that avoiding a dangerous vehicle state requires checking for asynchronous wheel spin, which requires monitoring the difference between left and right wheel spin and comparing it to the associated reference value of zero.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the 
Regarding claim 3: as detailed above, Lienkamp teaches the invention as detailed with respect to claim 1. Lienkamp further teaches:
wherein the torque generation of at least one of the two electric motors is changed compared to its torque generation before (Lienkamp: ¶ 019; the control unit uses sensors to record various relevant driving state data, for example steering angle, driving speed, acceleration, traction and rotational speed of individual wheels, determines a current driving state from the sensor data and, depending on the determined driving state, directs a one-sided one or a double-sided drive of the drive wheels of the wheel axle assigned to the electric drive device. A respective power output of the electric drive device can, as provided in a further preferred embodiment of the invention, be regulated by a corresponding energization of the electric motors.) 
However, Lienkamp does not explicitly teach the reference value is reached if the monitored at least one vehicle operating characteristic variable reaches the associated reference value but Zou does teach:
if the monitored at least one vehicle operating characteristic variable reaches an associated reference value. (Zou: ¶ 027; As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 31 therefore controls the clutch arrangement 29 in such a way that it runs in the sliding friction state and then even in the disengaged state. As a result, the first and second electric motors 3, 5 each drive a 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Zou has the teachings of “if the monitored at least one vehicle operating characteristic variable reaches an associated reference value” based on the logic that avoiding a dangerous vehicle state requires checking for asynchronous wheel spin, which requires monitoring the difference between left and right wheel spin and comparing it to the associated reference value of zero. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Zou based on a motivation to reduce cost, improve handling, stability, and safety (Zou: ¶ 002).
Regarding claim 4: as detailed above, Lienkamp teaches the invention as detailed with respect to claim 1. Lienkamp further teaches:
wherein the monitoring of the at least one vehicle operating characteristic variable comprises checking to determine whether a bend is traveled through, (Lienkamp: ¶ 028; [0028] The control unit 2 records various driving status data during driving, which are continuously sent to the control unit 2 via sensors. These can be, for example, a steering angle, a longitudinal and a lateral acceleration of the vehicle 10 and a rotational speed or different rotational speeds of the drive wheels 12, 13, 15, 16. A driving state is determined from this, which may result in a control measure) 
However, Lienkamp does not explicitly teach wherein the torque transmission mechanism is engaged only if the travel through a bend is detected in the scope of the 
wherein the torque transmission mechanism is engaged only if the travel through a bend is detected in the scope of the checking, and the rotational speed of the wheel on the inside of the bend corresponds at least essentially to the rotational speed of the wheel on the outside of the bend. (Zou: ¶ 027; Normally, however, the clutch arrangement 29 is in engagement. In phases of approach and straight travel with acceleration, the control unit 31, as shown in FIG. 2, controls the clutch arrangement 29 in such a way that it runs in the engaged state. As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 31 therefore controls the clutch arrangement 29 in such a way that it runs in the sliding friction state and then even in the disengaged state. As a result, the first and second electric motors 3, 5 each drive a corresponding drive wheel 25, 27 in order to achieve active stability of the vehicle and thus to improve the safety of the vehicle.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Zou based on a motivation to reduce cost, improve handling, stability, and safety (Zou: ¶ 002).
Regarding claim 5: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 4. Zou further teaches:
wherein the torque generation of the electric motor assigned to the wheel on the inside of the bend is increased if after the engagement of the torque transmission mechanism it is detected that the torque generation requested by the electric motor assigned to the wheel on the outside of the bend reaches a reference value. (Zou: ¶ 027; the clutch arrangement 29 runs in the operating states of engagement, sliding friction or separation. Normally, however, the clutch arrangement 29 is in engagement. In phases of approach and straight travel with acceleration, the control unit 31, as shown in FIG. 2, controls the clutch arrangement 29 in such a way that it runs in the engaged state. As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 31 therefore controls the clutch arrangement 29 in such a way that it runs in the sliding friction state and then even in the disengaged state.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Zou based on a motivation to reduce cost, improve handling, stability, and safety (Zou: ¶ 002).
Regarding claim 6: as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 4. Zou further teaches:
wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the torque generation requested by the electric motor assigned to the wheel on the outside of the bend 
Regarding claim 7, as detailed above, Lienkamp as modified by Zou teaches the invention as detailed with respect to claim 6. Lienkamp further teaches:
wherein the torque generation which is requested by the electric motor assigned to the wheel on the outside of the bend is generated as a function of at least one vehicle speed, one steering angle and one state of yaw of the vehicle. (Lienkamp: ¶ 028; control unit 2 records various driving status data during driving, which are continuously sent to the control unit 2 via sensors. These can be, for example, a steering angle, a longitudinal and a lateral acceleration of the vehicle 10 and a rotational speed or different rotational speeds of the drive wheels 12, 13, 15, 16. A driving state is determined from this, which may result in a control measure)
Regarding claim 14: as detailed above, Lienkamp teaches the invention as detailed with respect to claim 1. Lienkamp does not explicitly teach:
 wherein the torque transmission mechanism is disengaged again as soon as the monitored at least one vehicle operating characteristic variable no longer satisfies at least one condition which is taken into account for engagement of the torque transmission mechanism., but Zou does teach:
wherein the torque transmission mechanism is disengaged again as soon as the monitored at least one vehicle operating characteristic variable no longer satisfies at least one condition which is taken into account for engagement of the torque transmission mechanism (Zou: ¶ 024; vehicle drive train 1 further comprises a sensor (not shown) connected to the control unit 31 for detecting the driving state of the vehicle. From the signal output by the sensor, which represents the driving state of the vehicle, the control unit 31 determines and controls the operating states and loads of the first and second electric motors 3, 5 as well as the operating state of the clutch arrangement 29 in order to ensure that the energy consumption is minimized while meeting the driver's request).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art is based on the logic that Zou: Figure 2 and “vehicle drive train 1 further comprises a sensor (not shown) connected to the control unit 31 for detecting the driving state of the vehicle. From the signal output by the sensor, which represents the driving state of the vehicle, the control unit 31 determines and controls the operating states and loads of the first and second electric motors 3, 5 as well as the operating state of the clutch arrangement 29 in order to ensure that the energy consumption is minimized while meeting the driver's request” is “when a vehicle exits acceleration mode, the clutch mechanism is disengaged is wherein the torque transmission mechanism is disengaged again as soon as the monitored at least one vehicle operating characteristic variable no longer satisfies at least one condition which is taken into account for engagement of the torque transmission mechanism” based on the logic that Figure 2 shows that when a vehicle exits acceleration mode, the clutch mechanism is disengaged.

    PNG
    media_image2.png
    413
    513
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Zou based on a motivation to reduce cost, improve handling, stability, and safety (Zou: ¶ 002).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lienkamp in view of Nogi et al. (US 20160207421 A1) (hereinafter Nogi).
Regarding claim 8: as detailed above, Lienkamp teaches the invention as detailed with respect to claim 1. However, Lienkamp does not explicitly teach:
wherein the monitoring of the at least one vehicle operating characteristic variable comprises monitoring a thermal load for at least one of the two electric motors, but Nogi does teach:
wherein the monitoring of the at least one vehicle operating characteristic variable comprises monitoring a thermal load for at least one of the two electric motors. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the teachings of Nogi based on a motivation to reduce the possibility of wheel slippage (Nogi ¶ 008).
Nogi further teaches:
and the comparison of the thermal load of the one and/or of the other electric motor and/or the difference between the thermal loads of the two electric motors with a respective reference value for a thermal load, wherein in the event of the thermal load of the one and/or of the other electric motor and/or the difference between the thermal loads of the two electric motors exceeding a respective reference value for a thermal load, the torque transmission mechanism is engaged. (Nogi: ¶ 083; The electromagnet controller 4 performs control so that a propulsion force generated by the electromagnet apparatus 2 in the direction of travel increases in response to increases in temperature. The rotary electric motor 1 can thus increase the propulsion force in the direction of travel up to a design temperature limit. In addition, the electromagnet apparatus 2 provides an assist to the propulsion force in the direction of travel for cases where a propulsion force from only the rotary electric motor 1 would exceed a heat rating. A necessary traction force can thus be maintained without exceeding the heat rating.).
Claims 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lienkamp in view of Nogi in further view of Zou.
Regarding claim 9, as detailed above, Lienkamp as modified by Nogi teaches the invention as detailed with respect to claim 8. However, neither Lienkamp nor Nogi explicitly teach:
wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the vehicle is at least essentially travelling straight ahead., but Zou does teach wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the vehicle is at least essentially travelling straight ahead; however, Zou teaches:
wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the vehicle is at least essentially travelling straight ahead., but Zou does teach wherein the monitoring of the at least one vehicle operating characteristic variable also comprises checking to determine whether the vehicle is at least essentially travelling straight ahead (Zou: ¶ 027; the clutch arrangement 29 runs in the operating states of engagement, sliding friction or separation. Normally, however, the clutch arrangement 29 is in engagement. In phases of approach and straight travel with acceleration, the control unit 31, as shown in FIG. 2, controls the clutch arrangement 29 in such a way that it runs in the engaged state. As a result, both drive wheels 25 and 27 of the vehicle run synchronously. If the vehicle turns while driving, the speeds of the two drive wheels 25 and 27 should be asynchronous with one another. Otherwise one of the drive wheels of the vehicle would slip, so that the vehicle would be brought into a highly dangerous state. In this case, the control unit 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp and Nogi with the teachings of Zou based on a motivation to reduce cost, improve handling, stability, and safety (Zou: ¶ 002).
Regarding claim 11, as detailed above, Lienkamp as modified by Nogi teaches the invention as detailed with respect to claim 8. Lienkamp further teaches:
wherein the monitoring of the at least one vehicle operating characteristic variable comprises checking to determine whether a bend is traveled through (Lienkamp: ¶ 028; control unit 2 records various driving status data during driving, which are continuously sent to the control unit 2 via sensors. These can be, for example, a steering angle, a longitudinal and a lateral acceleration of the vehicle 10 and a rotational speed or different rotational speeds of the drive wheels 12, 13, 15, 16. A driving state is determined from this, which may result in a control measure)
However, neither Lienkamp nor Nogi explicitly teach:
and whether a load change from tractive mode to overrun mode is present wherein in the event of a positive test result the torque transmission mechanism is at least partially engaged; however Zou does teach:
and whether a load change from tractive mode to overrun mode is present wherein in the event of a positive test result the torque transmission mechanism is at least partially engaged. (Zou: ¶ 031; the control unit 31 causes the first electric motor 3 and the second electric motor 5 to run together in a known manner as a generator for braking the vehicle, so that energy is recovered from the braking process).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that “the control unit 31 causes the first electric motor 3 and the second electric motor 5 to run together in a known manner as a generator for braking the vehicle, so that energy is recovered from the braking process” is “and whether a load change from tractive mode to overrun mode is present wherein in the event of a positive test result the torque transmission mechanism is at least partially engaged” based on the logic that persons of ordinary skill in the art are aware that entering a braking state in a hybrid vehicle is commonly triggered by entering a freewheel state when the driver removes their foot from the accelerator.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp and Nogi with the teachings of Zou based on a motivation to reduce cost, improve handling, stability, and safety (Zou: ¶ 002).
Regarding claim 12, as detailed above, Lienkamp as modified by Nogi teaches the invention as detailed with respect to claim 8. Lienkamp further teaches:
wherein the degree of engagement of the torque transmission mechanism is regulated in order to achieve a desired extent of yaw damping (Lienkamp: ¶ 028; control unit 2 records various driving status data during driving [including] a longitudinal and a lateral acceleration of the vehicle [from which a] driving state is determined from this, which may result in a control measure [such as] during an acceleration process in a right-hand bend, the two electric motors 7, 8 are connected in series by closing the corresponding clutches 5/6 and the clutch 4 is opened. As a result, only the drive wheel 16 is driven and there is a yaw moment to the right, which counteracts understeering. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lienkamp in view of Nogi in further view of Shibata et al. (US 20170097055 A1) (hereinafter Shibata).
Regarding claim 10, as detailed above, Lienkamp teaches the invention as detailed with respect to claim 8. However, Lienkamp does not explicitly teach:
wherein the reduction in the torque generation of the electric motor which is more heavily thermally loaded and/or the increase in the torque generation of the electric motor which is less heavily thermally loaded are/is regulated in such a way that both electric motors are thermally loaded essentially to the same degree., but Shibata does teach:
wherein the reduction in the torque generation of the electric motor which is more heavily thermally loaded and/or the increase in the torque generation of the electric motor which is less heavily thermally loaded are/is regulated in such a way that both electric motors are thermally loaded essentially to the same degree. (Shibata: ¶ 069; control is executed to maintain the rotational speed of the negative differential rotation (that is, a lock off rotational speed) to the specified target value (step S7). This control is control to balance between reliable switching of the engagement mechanism 23 to the disengaged state and the other requests made for the vehicle [and ensuring] that there is no bad influence on the hybrid drive system in terms of electrical power balance, heat generation, the rotational speed, or the like).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lienkamp with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kochidomari et al. (US 9744843 B2) which teaches a utility vehicle configured so that either electric power or engine power can be optionally selected for driving the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663